DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant’s amendment filed on March 4, 2022 was received. Claims 13 and 16 were amended and claim 21 was cancelled. 
The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office action issued December 14, 2021.

Election/Restrictions
Claims 1-10 and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 4, 2022.

Claim Rejections - 35 USC § 112
The rejections of claims 13-17 and 19-22 as indefinite under 35 U.S.C. 112(b) are withdrawn because Applicant suitably amended claims 13 and 16 to remove the indefinite subject matter. 

Claim Rejections - 35 USC § 102
The claim rejections under 35 U.S.C. 102(a)(1) as anticipated by Hudson et al. (US 3,841,261) on claims 13-16, 19-20 and 22 are maintained. The rejections are restated below.
Regarding claim 13: Hudson et al. discloses a spray mask (10) which is an open mask having one open region in the center surrounded by a rim portion (36), where the open region includes a number of intersecting portions (32) which form a non-hollow portion pattern of the mask in one to one 
Hudson et al. fails to explicitly disclose how the mask is made but it is noted that “[E]ven though product--by--process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product--by--process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113. Therefore, absent evidence of criticality regarding the presently claimed (process) and given that Hudson et el. meets the requirements of the claimed apparatus, Hudson et al. clearly meet the requirements of present claim.
Hudson et al. discloses that the mask (10) is used for a spray process and therefore fails to explicitly disclose that it is used for evaporation, however, the limitation “for evaporation” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the apparatus is concerned. In apparatus claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the 
Regarding claim 14: Hudson et al. shows that the area of the entire open region is greater than that of the intersecting portions (32) (see figure 3 annotated below).



[AltContent: arrow][AltContent: arrow][AltContent: textbox (Area of each individual intersecting portion < total area of open region)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (Area of open region)][AltContent: ]
    PNG
    media_image1.png
    141
    265
    media_image1.png
    Greyscale


Regarding claim 15: Hudson et al. shows that there is a connection structure at the edge of the rim portion (36) which connects the side wall of the rim portion (36) to the intersecting portions (32) (see annotated figure 2 below).
[AltContent: textbox (Side wall of open region/rim portion)][AltContent: textbox (Annular connection structure)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    253
    318
    media_image2.png
    Greyscale

	Regarding claim 16: Hudson et al. discloses the above connection structure which surrounds the open region like a ring and can therefore be described as annular (see annotated figure 2 above).
	Regarding claim 19: Hudson et al. shows that the thickness of the intersecting portions (32) and the connection structure is smaller than that of the rim portion (36) of the mask (10) (see figure 2). 
	Regarding claim 20: Hudson et al. shows that the pattern formed by the intersection portions (32) is a grid shape (see figures 2-3). 
	Regarding claim 22: Hudson et al. shows that the mask (10) including the rim portion (36), intersecting portions (32) and connection portion are all formed as an integral structure (see figures 2-3). 

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as unpatentable over Hudson et al. as applied to claims 13-16, 19-20 and 22 above and further in view of Hong et al. (US 2012/0237682) on claim 17 is maintained. The rejection is restated below. 
Regarding claim 17: Hudson et al. discloses that the intersecting portions (32) have a width of 0.02 inches which is about 0.5mm (col. 2 lines 63+, col. 3 lines 1-4), and while Hudson et al. does not explicitly disclose the width of the connection structure, it appears in figure 2 to be similar enough to the same width of the intersecting portions (32) such that it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use the same or a similar width for that connection structure such that it falls within the range of 0.1 to 20mm. Hudson et al. fails to explicitly disclose that the mask is made of an invar or metal nickel material, though Hudson et al. does disclose that it is made of a magnetic material (col. 4 lines 8-10).
However, Hong et al. discloses a similar mask apparatus in which the masks (60) are made from a magnetic material such as a nickel steel alloy or invar (par. 40). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a nickel steel alloy such as invar as taught by Hong et al. for the mask (10) of Hudson et al. because Hong et al. teaches that these materials are functionally equivalent to a generic magnetic material for the purposes of constructing a mask (par. 40) and simple substitution of functional equivalents is not considered to be a patentable advance (MPEP 2143). 

Claims 13-16, 19-20 and 22 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Hudson et al. in view of Park et al. (US 2011/0185965).
Regarding claim 13: Hudson et al. discloses a spray mask (10) which is an open mask having one open region in the center surrounded by a rim portion (36), where the open region includes a number of intersecting portions (32) which form a non-hollow portion pattern of the mask in one to one correspondence with the open region, where the intersecting portions (32) are connected to an inner side wall of the rim portion (36) which forms the open region (col. 1 lines 61+, col. 2 lines 45-55, figures 2-3). 
 In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP § 2113. Therefore, absent evidence of criticality regarding the presently claimed (process) and given that Hudson et el. meets the requirements of the claimed apparatus, Hudson et al. clearly meet the requirements of present claim.
Hudson et al. discloses that the mask (10) is used for a spray process and therefore fails to explicitly disclose that it is used for evaporation, however, the limitation “for evaporation” is deemed to be a statement with regard to the intended use and is not further limiting in so far as the structure of the apparatus is concerned. In apparatus claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. MPEP § 2111.02. In the instant case the mask (10) can be used for an evaporation process just like it is used for a spray process. 
Hudson et al. fails to explicitly disclose a separate frame structure fixedly attached to the mask as is common for patterning masks. However, Park et al. discloses a similar mask assembly that includes a deposition mask (110) coupled to a polygonal frame (120) (par. 30, figure 1). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use a frame similar to that of Park et al. for the mask (10) of Hudson et al. because Park et al. teaches that welding a mask to a frame helps keep it flat during deposition (par. 9). 
Regarding claim 14: Hudson et al. shows that the area of the entire open region is greater than that of the intersecting portions (32) (see figure 3 annotated below).



[AltContent: arrow][AltContent: arrow][AltContent: textbox (Area of each individual intersecting portion < total area of open region)][AltContent: arrow][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: textbox (Area of open region)][AltContent: ]
    PNG
    media_image1.png
    141
    265
    media_image1.png
    Greyscale


Regarding claim 15: Hudson et al. shows that there is a connection structure at the edge of the rim portion (36) which connects the side wall of the rim portion (36) to the intersecting portions (32) (see annotated figure 2 below).
[AltContent: textbox (Side wall of open region/rim portion)][AltContent: textbox (Annular connection structure)][AltContent: arrow][AltContent: arrow][AltContent: arrow]
    PNG
    media_image2.png
    253
    318
    media_image2.png
    Greyscale

	Regarding claim 16: Hudson et al. discloses the above connection structure which surrounds the open region like a ring and can therefore be described as annular (see annotated figure 2 above).
	Regarding claim 19: Hudson et al. shows that the thickness of the intersecting portions (32) and the connection structure is smaller than that of the rim portion (36) of the mask (10) (see figure 2). 
	Regarding claim 20: Hudson et al. shows that the pattern formed by the intersection portions (32) is a grid shape (see figures 2-3). 
	Regarding claim 22: Hudson et al. shows that the mask (10) including the rim portion (36), intersecting portions (32) and connection portion are all formed as an integral structure (see figures 2-3). 

Response to Arguments
Applicant's arguments filed March 4, 2022 have been fully considered but they are not persuasive. Applicant primarily argues that the upper surface of the wafer is not part of the mask and therefore cannot read on the claimed support frame.
In response:
Applicant’s arguments do not apply to the new form of the rejection above, which treats either the glass slide (24) or the rim portion (32) of the mask (10) as the support frame. Furthermore they do not apply to the new alternative 103 rejections presented above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN A KITT whose telephone number is (571)270-7681. The examiner can normally be reached M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.K/
Stephen KittExaminer, Art Unit 1717
3/10/2022

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717